Judgment affirmed, with costs. Hill, P. J., Rhodes, Crapser and Heffernan, JJ., concur; McNamee, J., dissents, with an opinion.
The Sparldll Realty Corporation and the Standard Trap Rock Corporation are domestic corporations, and respectively are owner and lessee of the lands in question, located in Rockland county and appropriated by the State. These two corporations filed a joint claim for damages, and a joint award was made in their behalf. Pursuant to article 16, part 9, of the Conservation Law, the commissioners of the Palisades Interstate Park, on October 11, 1928, appropriated the lands mentioned for park purposes. The property consisted of 168 acres, of which 110 acres were rock land, so called, containing a deposit of trap rock, and the other 58 acres consisted of salt meadow, so called, that is, swale, or low, wet, marsh lands, or lands flooded with the tides of the Hudson river. About one acre of this low land was river front, and the balance was adjacent thereto and near the river. The rock land was estimated to contain about 15,000,000 cubic yards of trap rock, an amount from which could be blasted and manufactured about 27,000,000 cubic yards of crush stone. Claimants had begun the development of a stone quarry and a stone crushing plant on the premises, and had expended a large sum of money in doing so, and a further outlay of about $500,000 was necessary to complete the work. This prospective quarry was located about twenty-five miles from New York, and within a few hundred feet from dwellings, a church, and a factory in the village of Piermont. The chief market in this section for coarse aggregates, such as crush stone and gravel, was located in New York city, where, it was estimated, at least 10,000,000 cubic yards of these materials were sold annually; and of this amount about 4,000,000 cubic yards were crush stone of various kinds, including trap rock. At the time of trial crushed stone was being produced in quarries on the river at one dollar and ten cents, and was *863being sold in the New York market at one dollar and ninety cents per cubic yard. No dock facilities formed any part of these lands, nor was there deep water adjacent thereto; and the lands under water in front of the premises in question were owned by the State. The stone on these premises was of a kind and quality to be commercially acceptable for use as a coarse aggregate in the building trades; but there was no dearth of these building materials, as other quarries making crush stone from trap rock, and other coarse aggregates that were acceptable and more extensively used, were running only part time. The claimant corporations had never conducted the business of operating a stone quarry or a crashed stone plant, nor any business; and the land in question was never used for any business purpose. The Sparkill Corporation was incorporated for $30,000, and its capital stock was never increased. In 1914 it bought the land in question, and it has placed no incumbrances thereon. At the time of purchase the land was unimproved and idle, and has remained so since that time, except for the steps taken to develop the quarry mentioned. For the three years before appropriation the land was assessed for $15,000, and the owner appraised it for sale in the years of 1923, 1924 and 1925 for the successive amounts of $50,000, $100,000 and $150,000; and the increase in stone land in Rockland county between 1923 and 1929 did not exceed ten per cent. Stone land is commonly sold by the acre. The claimants did a substantial amount of dredging in the Hudson river in front of the land in question, with a view to constructing a dock and reaching deep water in the channel, at an expense of over $16,000; but the land thus dredged belonged to the State, and before the project was finished the work was stopped on the direction of the public authority. In addition to the land mentioned, the State appropriated certain structures thereon intended by the claimants for use in conducting a quarry and in crushing stone. The theory on the trial was that the structures were suitable for the best use of the land, and that the value of the land was enhanced pro tanto by the cost of the structures; that the claimants were entitled to be reimbursed for the expenditures thus made, and that there is relatively small difference of opinion between counsel as to what those structures were, or what was their value. The parties are in accord that the sum of $584,260.65 was expended by claimants, for one purpose or another, before the attempted development of the quarry was interrupted by the appropriation. From this gross sum it was found by the trial court, by findings for the State 11, 12, 13, 17, 19 and 20, that three items paid for royalties and for electric current, and for equipment and portable machinery not affixed to the realty, aggregating $109,578.66, were not taken by the State, and this reduced the total of expenditure for improvements to $474,681.99. Two other items, which entered into the gross expenditures above mentioned, are in dispute. One of these was found by the finding for the State 15 to amount to $16,437.64, for the dredging done by the claimants on the State’s land under the water of the Hudson river. This amount was allowed by the trial court against the State as a proper expenditure in the improvement of the land. The second of these items was found in finding for the State 16, to amount to $12,534.73 for general organization and office expense, commissions paid on the sale of stock and similar items. This amount was allowed against the State by the trial court by State’s finding 21. If these two items aggregating $28,972.37 be deducted from the cost of structures on the land it will leave a total expenditure of the sum of $445,709.62 as the net cost of *864structures affixed to the land and appropriated by the State. The Court of Claims made an award to the claimants of $1,650,000 for the real property taken, and interest thereon amounting to $444,950, together with an allowance of $5,000 as reimbursement for expenses in procuring, a title search and abstract, in all $2,099,950. Other facts will be referred to in the opinion.